DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendments filed on 05/07/2020. As directed by the amendment: no claims have been amended; claims 9, 12, 15-19, 27, and 30-32 are withdrawn; claim 33 is canceled; and no claims have been added. Thus, claims 1-32 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 05/07/2020 are persuasive in part.
Applicant’s argument on Page 8 paragraph 3 to Page 9 Para 2 of Arguments dated 05/07/2020, is not found persuasive. Applicant argues “There is not enough disclosure in Edwards to definitively determine that a terminating lumen is shown” (Page 9 Para 2) citing lumens 140 and 142 of Edwards et al. (US 5,470,308), and claiming “While the view from the distal end doesn’t show lumen 44, it also doesn’t show other lumens, such as lumens 140 and 142 that are described as stylet lumina that exit in ports 120 at the distal end”. Edwards however does show these lumens 140 and 142 and the distal end view of Fig. 3. Annotated Fig. 3 below has arrows to highlight lumens 140 and 142 shown by Fig. 3 by hidden object lines. Fig. 1 also shows lumens 140 and 142 as a hidden object line view ending in ports 120. Fig. 3 appears to show that the 

    PNG
    media_image1.png
    239
    246
    media_image1.png
    Greyscale

Applicant argues on Page 9 paragraph 3 to Page 10 paragraph 1, “one of ordinary skill would not predictably arrive at the claimed invention without the benefit of hindsight in view of Applicant’s own disclosure, and therefore a prima facia case of obviousness is not established also for this reason”.  Applicant further argues on Page 10 Paragraph 2 “the Examiner has not provided a valid rationale to explain why a person of ordinary skill in the art would predictably arrive at the claimed invention.”, “Improperly, the Examiner has not provided a valid rational for the proposed modification of Avitsian by Edwards”. Examiner finds these arguments persuasive. New grounds for rejection are provided below provided evidence of motivation to combine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 10, 13-14, 20, 22-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitsian (US 2009/0240122 A1) in view of Edwards et al. (US 5,470,308), further in view of Petre (US 4,898,176).
Regarding claim 1:
Avitsian teaches:
A venous catheter assembly (Fig. 1 element 100), comprising: 
a hub including opposing suture wings (Annotated Fig. 1 below); 
an extension leg coupled to the hub (Annotated Fig. 1 below); 
an elongate catheter tube designed for insertion into a blood vessel of a patient, the elongate catheter tube coupled to the hub, the elongate catheter tube defining an outer wall circumscribing a plurality of lumens (Fig. 1 elements 110 circumscribing Fig. 2B elements 214, 220, and 222, considered fully capable of insertion into a blood vessel as shown in Fig. 5), the plurality of lumens comprising: 
at least one fluid-carrying lumen within the outer wall extending between a proximal end and a distal end of the elongate catheter tube, the fluid- carrying lumen in fluid communication with the extension leg and an opening in the outer wall at the distal end of the elongate catheter tube (Fig. 2A elements 220 Para. 18 “The second lumen 220, when present, provides fluid communication between the proximal and distal catheter ends”, Fig. 1 element 220 is the lumen associated with and in fluid communication with the extension leg); and 
 Avitsian does not appear to explicitly teach at least one terminating lumen as claimed.
Edwards teaches:


    PNG
    media_image2.png
    136
    252
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    120
    327
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 2:
The catheter assembly as defined in claim 1, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian does not appear to explicitly teach the terminating lumen as claimed.
Edwards teaches:
wherein the terminating lumen distally extends from the proximal end of the elongate catheter tube ((Fig. 3 element 144; Col 5:15-20 “FIG. 3 is distal end view of the catheter tip and style guide housing shown in FIG. 2; FIG. 4 is a proximal end view of the unassembled catheter tip and stylet guide housing shown in FIG. 2, showing the lumina for the components thereof”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 3:
The catheter assembly as defined in claim 1, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian teaches:
 wherein the elongate catheter tube is configured to be inserted into a body of a patient (Para. 1 “a catheter for insertion into a vascular system of a patient”).
Regarding claim 4:
The catheter assembly as defined in claim 3, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian does not appear to explicitly teach the closed termination point as claimed.
Edwards teaches:
wherein the closed termination point of the terminating lumen is positioned in the elongate catheter tube to be disposed within the body of the patient (Fig. 4 element 144; Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 5:

Avitsian does not appear to explicitly teach the terminating lumen with sensor as claimed. 
Edwards teaches:
further comprising a sensor disposed in the terminating lumen (Col 8:30-31 “Temperature sensor lumen”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 7:

Avitsian does not appear to explicitly teach the sensor as claimed.
Edwards teaches:
wherein the sensor is at least one of a light-based sensor, a glucose meter, a blood oxygen sensor, a temperature sensor, and a thermistor (Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 8:

Avitsian does not appear to explicitly teach the at least one wire within the terminating lumen as claimed.
Edwards teaches:
further comprising at least one wire that extends along the terminating lumen configured to operably connect the sensor to an apparatus separate from the catheter assembly (Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches 
Regarding claim 10: 
The catheter assembly as defined in claim 1, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian teaches:
wherein the elongate catheter tube includes a plurality of fluid-carrying lumens (Fig. 2A and 2D elements 222, 220 and 214; Para. 18 described the fluid communication of the lumens 220 and 222).
Regarding claim 13:
The catheter assembly as defined in claim 1, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian teaches:
wherein the terminating lumen includes an access port on a proximal portion of the catheter assembly (Fig. 2A proximal end of element 214).
Regarding claim 14:  
Avitsian teaches:
A venous catheter assembly (Fig. 1 element 100), comprising: 
a hub including opposing suture wings (Annotated Fig. 1 below);
an extension leg coupled to the hub (Annotated Fig. 1 below);
a catheter tube designed for insertion into a blood vessel of a patient, the catheter tube coupled to the hub, the catheter tube including; a first fluid-carrying lumen within an outer wall extending from a proximal end to a distal end of the catheter tube, 
Avitsian does not appear to explicitly teach the sensor as claimed.
Edwards teaches:
a sensor disposed within the outer wall; and a sensor wire extending in a sensor lumen from a proximal portion of the catheter tube to the sensor (Fig. 4 element 144 Col 5:15-20 “FIG. 3 is distal end view of the catheter tip and style guide housing shown in FIG. 2; FIG. 4 is a proximal end view of the unassembled catheter tip and stylet guide housing shown in FIG. 2, showing the lumina for the components thereof”; Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”), 
wherein the catheter tube includes at least one more lumen proximal of the sensor than distal of the sensor (Figs 2 and 4, Col 5:15-20 “FIG. 3 is distal end view of the catheter tip and style guide housing shown in FIG. 2; FIG. 4 is a proximal end view of the unassembled catheter tip and stylet guide housing shown in FIG. 2, showing the lumina for the components thereof” Fig. 4 includes element 144 and therefore has one more lumen proximal of the sensor than distal of the sensor).
Avitsian is analogous art in the same field of endeavor, venous catheters.
Edwards is analogous art working to solve the same problem, temperature sensors in catheters.

This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).


    PNG
    media_image2.png
    136
    252
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    120
    327
    media_image3.png
    Greyscale

Regarding claim 20:
Avitsian teaches:
A venous catheter assembly (Fig. 1 element 100), comprising:

An extension leg coupled to the hub (Annotated Fig. 1 below labeled A and B);
a catheter tube designed for insertion into a blood vessel of a patient, the catheter tube coupled to the hub, the catheter tube defining a plurality of lumens, the plurality of lumens comprising (Fig. 1 elements 110 circumscribing Fig. 2B elements 214, 220, and 222, considered fully capable of insertion into a blood vessel as shown in Fig. 5),: 
at least one fluid-carrying lumen extending between a proximal end and a distal end of the catheter tube, the at least one fluid-carrying lumen in fluid communication the extension leg and with a side opening at the distal end of the catheter tube (Figs. 2A-C and 3 elements 214, 112, and 218; Para. 19 “A microcatheter 324 is shown as being inserted into the first lumen 214 to show the configuration and structure of the first lumen 214 more clearly. A reversing bend 326 is located in the first lumen 214, between the proximal and distal first lumen ends 216 and 218. The reversing bend 326 is located longitudinally between the intermediate catheter outlet 112”, elements 214, 218 are the lumens associated with and in fluid communication with the extension leg B and the side port element 112); and 
Avitsian does not appear to explicitly teach the terminating lumen as claimed.
Edwards teaches:
a terminating lumen distally extending from a proximal portion of the catheter tube to a closed termination point positioned intermediately between the proximal end and the distal end of the elongate catheter tube, the terminating lumen configured to be isolated from fluids (Figs. 3 and 4 element 144; Col 5:15-20 “FIG. 3 is distal end view of the catheter tip and style guide housing shown in FIG. 2; FIG. 4 is a proximal end view 
wherein the plurality of lumens are greater in number proximal of the closed termination point than distal of the closed termination point (Figs 2 and 4, Col 5:15-20 “FIG. 3 is distal end view of the catheter tip and style guide housing shown in FIG. 2; FIG. 4 is a proximal end view of the unassembled catheter tip and stylet guide housing shown in FIG. 2, showing the lumina for the components thereof” Fig. 4 includes element 144 and therefore has one more lumen proximal of the sensor than distal of the sensor); 
a sensor disposed in the terminating lumen; and a sensor wire operably connected to the sensor (Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”).
Edwards is analogous art working to solve the same problem, temperature sensors in catheters.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).

    PNG
    media_image2.png
    136
    252
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    127
    327
    media_image4.png
    Greyscale

Regarding claim 22:
The catheter assembly as defined in claim 21, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian does not appear to explicitly teach terminating lumen as claimed.
Edwards teaches:
wherein the terminating lumen distally extends from a proximal end of the catheter tube (Fig. 4 element 144; Col 5:15-20 “FIG. 4 is a proximal end view of the unassembled 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical indicator method is a technique known as thermodilution. This method relies on thermal changes as a flow indicator. A bolus of cold fluid, at least 10.degree. C. less than the patient's core temperature, is injected into a venous site. After mixing in the right ventricle, the adjacent cooled blood and fluid pass a small thermistor temperature sensor which has been placed via a catheter in the patient's pulmonary artery. The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 23:
The catheter assembly as defined in claim 22, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian teaches:

Regarding claim 24:
The catheter assembly as defined in claim 23, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian does not appear to explicitly teach the terminating lumen as claimed.
Edwards teaches:
wherein the termination point of the terminating lumen is positioned in the catheter tube to be disposed within the body of the patient (Fig. 4 element 144; Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”, although not explicitly disclosed it is obvious to one of ordinary skill in the art the temperature sensor positioned within the termination point would be positioned in the elongate catheter tube to be disposed within the body of the patient. This would be obvious to one of ordinary skill as this is an ablation catheter and the problem of destructive temperature delivered to the urethra wall is disclosed by Edwards Col 6:65-Col 7:1 “Similarly, radiofrequency tissue ablation with electrodes positioned within the urethra exposes the urethral wall to destructive temperatures”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 25:
The catheter assembly as defined in claim 23, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian does not appear to explicitly teach the type of sensors as claimed.
Edwards teaches:
wherein the sensor is at least one of a light-based sensor, a glucose meter, a blood oxygen sensor, a temperature sensor, and a thermistor (Col 8:30-31 “Temperature sensor lumen 144 is used to house leads of a temperature sensor (not shown)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the venous catheter taught by Avitsian to include the terminating lumen and sensor as taught by Edwards. 
This would have been motivated by the teaching of Petre. Petre teaches the motivation to include a thermistor within a catheter “The currently accepted clinical The time varying temperature changes are directly related to the flow rate of the mixed fluid through the right side of the heart” (Col 1:55-Col 2:2, emphasis added). Petre teaches the method of thermodilution to measure blood flow rate. Petre also teaches the motivation to house the thermistor in a covered manner “covers the thermistor in the port 80 in order to prevent the ingress of blood and other body fluids” (Col 8:20-31).
Regarding claim 28:
The catheter assembly as defined in claim 20, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian teaches:
wherein the catheter tube includes a plurality of fluid-carrying lumens (Fig. 2 elements 222, 220, 214, and 218).
 Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitsian (US 2009/0240122 A1) in view of Edwards et al. (US 5,470,308), further in view of Petre (US 4,898,176) and Blake et al. (US 3,995,623).
Regarding claim 6 and 21:
The catheter assembly as defined in claims 5 and 20 respectively, taught by Avitsian and Edwards as described in the parent claim rejection.

Blake teaches:
wherein the sensor is disposed proximate the closed termination point of the terminating lumen (Fig. 6 element 32; Col 3:10-17 “Thermistor 32 is potted in a plug of adhesive 35 at an exterior opening 36 in the lumen A. Adhesive 35 closes the lumen A at this point”).
Edwards is analogous art in the same field of endeavor, medical catheters.
Blake is analogous art in the same field of endeavor, medical catheters.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the sensor position taught by Avitsian in view of Edwards to be proximate the closed termination point of the terminating lumen as taught by Blake.
This would have been motivated by preventing the sensor from moving around within the lumen. Such movement can damage the sensor, cause noisy data results, or the sensor could be recording temperature data from the wrong area of the catheter giving the clinician misinformation about the patient during treatment.
Claim 11, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitsian (US 2009/0240122 A1) in view of Edwards et al. (US 5,470,308), further in view of Petre (US 4,898,176) and Cooper (US 4,329,994).
Regarding claim 11, 26, and 29:
The catheter assembly as defined in claim(s) 10, 20, and 28 respectively, taught by Avitsian and Edwards as described in the parent claim rejection.
Avitsian in view of Edwards does not appear to explicitly teach, wherein a cross-sectional size of one of the plurality of fluid-carrying lumens changes at a point distal to 
Avitsian in view of Edwards does not appear to explicitly teach, wherein the at least one fluid-carrying lumen increases in cross-sectional size at a point distal to the termination point of the terminating lumen.
Avitsian in view of Edwards does not appear to explicitly teach, wherein a cross-sectional size of one of the plurality of fluid-carrying lumens changes at a point distal to the termination point of the terminating lumen relative to a point proximal to the termination point of the terminating lumen.
Cooper teaches the following limitations: Wherein a cross-sectional size of one of the plurality of fluid-carrying lumens changes at a point distal to the closed termination point of the terminating lumen relative to a point proximal to the closed termination point of the terminating lumen. Wherein the at least one fluid-carrying lumen increases in cross-sectional size at a point distal to the termination point of the terminating lumen. Wherein a cross-sectional size of one of the plurality of fluid-carrying lumens changes at a point distal to the termination point of the terminating lumen relative to a point proximal to the termination point of the terminating lumen. (Col 4:4-18 “Such a lumen is illustrated because of the functions already described with which such distal port is associated; if such functions are regarded as unnecessary, then it is to be understood that through lumen 41 may be eliminated and the space that would otherwise be occupied by that lumen may be used for increasing the size of lumens 42 and 43, or for providing a lumen intended to perform some other purpose, or for reducing the outside cross sectional dimensions of the catheter body.” ).

This would have been motivated by Cooper (Col 4:5-18 “may be eliminated and the space that would otherwise be occupied by that lumen may be used for increasing the size of lumens 42 and 43, or for providing a lumen intended to perform some other purpose, or for reducing the outside cross sectional dimensions of the catheter body.”). Utilizing the space previously occupied by the terminated lumen for increasing the cross sectional area of the other lumens reduces the material required to make the catheter, and reduces the fluid flow resistance within that lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A IGEL/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783